EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the Quarterly Report of Galileo Life Sciences, Inc. (formerly Modern Mobility Aids, Inc), (the "Registrant") on Form10-Q for the quarterly period ended December 31, 2014 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Preston Shea, President, Acting Chief Financial Officer, Treasurer, Secretary, (Acting Principal Financial Officer and Acting Principal Accounting Officer) of the Registrant, certify, in accordance with 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that to the best of my knowledge: The Report, to which this certification is attached as Exhibit32, fully complies with the requirements of section13(a) or 15(d) of the Securities Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant Dated:February 22, 2016 By: /s/ Preston J. Shea Preston J. Shea President, Chief Financial Officer and Chief Accounting Officer
